Citation Nr: 0502518	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-24 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2000, May 2000, June 2002, and 
August 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York - 
which denied the veteran's claims for a higher rating for his 
PTSD and for service connection for hypertension, including 
secondary to the PTSD.

Unfortunately, further development is required concerning the 
claim for hypertension.  So, for the reasons explained below, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  The Board, 
however, will decide the claim seeking a higher rating for 
the PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to an increased rating 
for his service-connected PTSD, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of this claim has been obtained.

2.  The veteran's PTSD is manifested by infrequent 
nightmares, anxiety, impaired concentration, and 
irritability, but is not productive of occupational and 
social impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; panic attacks; and mood disturbances.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2000, May 
2000, June 2002, and August 2003 rating decisions appealed, 
the November 2000 statement of the case, and the June 2002, 
March 2003, August 2003, June 2004, and November 2004 
supplemental statements of the case, as well as the June 2004 
letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the June 2004 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several VA examinations.  Also, he 
was provided several opportunities to submit additional 
evidence in support of his claim - including following the 
RO's June 2004 VCAA letter.  However, there is no indication 
that other evidence, specifically pertaining to his claim on 
appeal, needs to be obtained.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an June 2004 letter.  This letter was 
sent after the initial adjudication of his claim in February 
2000.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
since, in this particular case, the June 2004 VCAA notice was 
provided prior to the issuance of the November 2004 
supplemental statement of the case, as well as before 
veteran's appeal was certified to the Board for adjudication, 
he already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, he even had an additional 90 
days once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA notice of June 2004, the veteran was 
requested to respond within 60 days, but was informed that he 
had up to one year to submit additional evidence.  And, it 
has not been one year since that letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
PTSD in a November 1985 Board decision.  The RO implemented 
the Board's decision in a January 1986 rating action, wherein 
the veteran was granted a 10 percent disability evaluation, 
effective February 1983.  He disagreed with the disability 
evaluation, but an August 1986 rating decision confirmed the 
10 percent disability evaluation.  He filed a timely appeal 
and a November 1987 Board decision denied a higher rating.

Subsequently, the veteran filed a new claim for an increased 
disability evaluation for his PTSD, which was denied in a 
June 1988 rating decision.  He again filed a timely appeal to 
the Board, which granted him a higher a 30 percent rating in 
an April 1990 decision.  A May 1990 rating decision 
effectuated the Board's decision, assigning a 30 percent 
disability evaluation retroactive to December 1987. 

The veteran filed his most recent claim for an increased 
evaluation in December 1998.  He believes he is entitled to a 
50 percent disability rating because he has anxiety, social 
impairment, and nightmares.  

The veteran was first afforded a VA examination in connection 
with his current claim in March 1999.  He reported a suicide 
attempt in 1987 and that he used to take medication to treat 
his anxiety and depression.  He also reported that he had 
worked full time for a utility company for the previous 8 
years, and that prior to that he had worked for another 
utility company for 22 years, but was fired for arguing with 
his boss.  He related that his current job was "secure" and 
that, although he had problems with authority, he did pretty 
well at his job when he did not have to interact much with 
his boss.  He also related that he was married for the second 
time, for 7 years, and that his first marriage lasted 22 
years.  He stated that he had a good relationship with his 
children, and that he raised his children from his first 
marriage after the divorce.  He also stated that he had been 
in private outpatient psychotherapy since at least 1987, with 
some treatment from VA prior to then.  He further reported 
that he was a recovering alcoholic, and that he drank from 
age 16 until about 1992.  

The veteran complained of being moody with a quick temper, a 
tendency to brood, decreased energy due to interrupted sleep, 
and anxiety, but denied suicidal and homicidal ideation.  
Mental status examination showed that the veteran had 
marginal grooming and hygiene.  His speech was clear, 
logical, and focused, and he was alert, oriented, and 
cooperative.  He described himself as having a dysphoric 
mood, although he also described himself as able to carry on 
daily activities without difficulty.  He denied compulsions, 
but related that he felt anxious in crowded places, although 
he did not having anxiety or panic attacks.  He stated that 
he was a "loner" and did not socialize.  He complained of 
nightmares several times per year and daily thoughts about 
Vietnam, as well as flashbacks triggered by unexpected 
noises.  The diagnoses included chronic PTSD, alcohol 
dependence in recovery, and cannabis abuse in recovery.  A 
Global Assessment of Functioning (GAF) score of 61 was 
assigned for mild to moderate impairment of functioning, 
previous suicide attempt, authority problems, dysphoric mood, 
social avoidance, and mild insomnia.

A March 1999 treatment plan from J. LaMothe, Ph.D., states 
that the veteran was diagnosed with chronic PTSD and assigned 
a GAF score of 55.  Dr. LaMothe stated that the veteran 
experienced difficulty with nightmares, intrusive memories, 
and hypervigilant behaviors, as well as social/interpersonal 
difficulties.  Mental status examination showed that the 
veteran was well groomed and oriented.  His memory was 
normal, but his motor behavior was restless and fidgety.  His 
speech was logical and coherent, but pressured and slightly 
conceptually disorganized.  There was no evidence of 
hallucinations, delusions, or impaired perceptual 
functioning.  He was moderately suspicious, his mood was 
depressed, and his affect was blunted.  He had difficulty 
establishing emotional rapport.

A December 2000 letter from Dr. LaMothe states that the 
veteran received treatment for his PTSD since 1982, and that 
he currently attended individual therapy sessions on a weekly 
or biweekly basis.  Dr. LaMothe noted that the veteran had 
voluntarily changed positions 6 times in 8 years at his 
current employer, and that his current position required him 
to work alone, with limited contact with supervisors and the 
public.  He also noted that the veteran was much more 
comfortable when he (the veteran) had limited interaction 
with others, as he was prone to social isolation and could 
not socialize in large groups.  Dr. LaMothe also stated that 
the veteran could function "in a limited manner" with his 
family, but that he exhibited perfectionist tendencies and 
could be highly compulsive, which was distressing.

In a July 2002 letter, Dr. LaMothe reiterated the information 
provided in his December 2000 letter.

The veteran was afforded another VA examination of his PTSD 
in July 2003.  According to the examination report, the 
veteran's claims file was reviewed.  The veteran related a 
history of mental health treatment since approximately 1980, 
discussed his marriages, and related that he had a few 
friends that were Vietnam veterans, but that he tended to be 
a loner.  He also stated that he stopped abusing alcohol in 
1989.  The veteran described himself as depressed, suicidal, 
and impatient.  He complained of nightmares, anxiety, and 
panic attacks.  He described symptoms of hypervigilance.  

Mental status examination showed that the veteran was 
oriented and well groomed, with good hygiene.  His speech was 
spontaneous, logical, and relevant.  His memory was intact.  
There was no evidence of a thought disorder, and the veteran 
denied experiencing hallucinations or delusions.  He avoided 
thoughts and feelings that aroused recollections of his 
Vietnam experiences.  He was socially isolated and has 
difficulty sleeping.  He is hypervigilant, with a 
hyperstartle response.  He complained of irritability and 
difficulty concentrating.  The diagnosis was chronic PTSD, 
with moderate to severe symptoms, which increased with severe 
social avoidance and isolation.  A GAF score of 51 was 
assigned.

Treatment notes from the Mid-Hudson Medical Group, dated in 
2003, state that the veteran reported that he was more 
relaxed, with decreased anxiety and explosiveness.  He also 
stated that he was calmer and improved since starting a new 
medication.  Previous complaints had been hypervigilance and 
stress.

In September 2003, Dr. LaMothe indicated that the veteran had 
a history of depression, anxiety, and PTSD as a result of his 
Vietnam service.  Also, Dr. LaMothe completed a short-term 
disability claim form on behalf of the veteran, in which 
indicated that the veteran was in treatment and was adjusting 
to a new medication protocol.  He noted that the veteran was 
unable to concentrate or focus due to his PTSD, and that the 
veteran was unable to engage in stressful situations or 
interpersonal relations.

In March 2004, Dr. LaMothe submitted another letter, 
repeating the information provided in December 2000 and June 
2002.

The veteran was most recently provided a VA examination in 
July 2004.  The report indicates that the veteran's claims 
file was unavailable, but that information was obtained from 
the veteran.  The veteran related that his primary care 
physician had been prescribing medication for the previous 
seven months, which was helpful.  He complained of anxiety, 
depression, isolation, anger, disturbed sleep with 
nightmares, hypervigilance, hyperstartle response, and an 
inability to relax.  He stated that the frequency of his 
symptoms varied, but that he usually had several symptoms per 
day.  He reported that he took approximately three weeks 
worth of time off from work per year due to his PTSD, wherein 
he takes several days at a time to take a "break from the 
stress."  He also reported that he had a good relationship 
with his wife and his children, but that he had no close 
friends.  He related that he enjoyed fishing and listening to 
music.

Mental status examination showed that the veteran was well 
groomed, cooperative, alert, and oriented.  His motor 
activity was calm and his speech was normal, without thought 
aberrations.  His affect was appropriate, albeit constricted 
at times, and his mood was slightly anxious and depressed.  
His thought processes and self-perception were unimpaired.  
There was no evidence of hallucinations, delusions, 
or suicidal and homicidal ideation.  His memory was intact, 
as were his insight and judgment.  There was no history of a 
panic attack.  The veteran related that his nightmares of 
Vietnam interfere with his daily activities, because they 
make him tired, and thus, more easily annoyed and 
argumentative.  The diagnoses were PTSD, dysthymic disorder, 
and generalized anxiety disorder.  A GAF score of 65 was 
assigned.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.



A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
objective clinical evidence of record does not show that he 
has difficulty understanding complex commands, impaired 
memory, impaired insight or judgment, disturbances of 
motivation and mood, or difficulty maintaining relationships.  
His VA examination reports indicate that he is correctly 
oriented (to time, person, place, situation, etc.) and 
cooperative, with good hygiene and grooming despite his 
depression.  In addition, there is no objective clinical 
evidence of delusions, suicidal or homicidal ideation, or 
hallucinations.  There is also no evidence of 
obsessive-compulsive behavior or poor impulse control.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Further, despite his complaints of social isolation, he has 
maintained good relationships with his wife and children, 
even by his own admission, and he has friends and hobbies.  
And his PTSD symptoms actually have improved since he began a 
medication regimen in 2003.  The Board also notes that he is 
able to participate in many activities of daily living, 
despite his difficulty concentrating and occasional 
irritability due to nightmares, which are contemplated by the 
currently assigned 30 percent evaluation.

Additionally, the veteran's GAF scores, as a result of the 
impact of his service-connected PTSD, have ranged from 51 to 
65.  A score of 51 to 60 is indicative of moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  Whereas a score 
of 61 to 70 is indicative of some mild symptoms, such as a 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally with some 
meaningful interpersonal relationships.  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  So there simply is no justification 
for increasing the rating for his PTSD on the basis of his 
GAF scores; they clearly exceed the requirements for a rating 
higher than 30 percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he has worked full-
time at the same employer since at least 1992, and worked 
full-time for 22 years prior to that.  And while the Board 
acknowledges that he applied for short-term disability in 
2003, it appears this was merely to acclimate him to his new 
medication regimen.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 30 percent for PTSD is 
denied.


REMAND

The veteran contends that he is entitled to service 
connection for hypertension, including as secondary to his 
already service-connected PTSD.

The veteran was afforded a VA hypertension examination in 
March 1999 in connection with his claim, and the report of 
that evaluation is on file.  But there is no indication the 
VA examiner reviewed the veteran's claims file for his 
pertinent medical history, and the VA examiner also failed to 
provide an opinion as to whether the veteran's current 
hypertension is causally or etiologically related to his 
military service, including to his service-connected PTSD.  
Concerning this, the veteran was diagnosed with a history of 
hypertension at the VA examination, but denied a family 
history of hypertension and ischemic heart disease symptoms.  
However, November 1999 treatment notes from R. Amico, M.D., 
indicate the veteran had complaints of chest discomfort and 
additional treatment notes show a history of asbestosis, 
diabetes mellitus, and elevated cholesterol.  And in 
January 2000 the veteran's treating psychologist, Dr. 
LaMothe, indicated that he had reviewed medical information 
indicating the veteran's hypertension was exacerbated by his 
PTSD symptomatology.



Additional records from Dr. LaMothe show treatment for PTSD 
and a history of substance abuse.  In December 2001, a VA 
physician stated that the veteran had a history of 
hypertension, which was under good control with medication.  
The physician also noted that stress could be a cause of 
hypertension.

Accordingly, a new VA hypertension examination is needed to 
confirm the manifestations and extent of the veteran's 
hypertension, and to obtain a medical opinion indicating 
whether his hypertension is causally or etiologically related 
to his service, including to his service-connected PTSD.   
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current hypertension that he may have.  
And to facilitate making this 
determination, please review all relevant 
evidence in his claims file, including a 
copy of this remand.  Conduct all 
diagnostic testing and evaluation 
necessary to make this determination.  
A medical opinion is specifically needed 
indicating whether it is at least as 
likely as not that any current 
hypertension is causally or etiologically 
related to the veteran's period of active 
military service, including his service-
connected PTSD, taking into consideration 
his medical, occupational, and 
recreational history both prior to and 
since his active service.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.

2.  Then readjudicate the veteran's claim 
for service connection for hypertension, 
including as secondary to his service-
connected PTSD in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


